Wyi.y, J.
The defendant was tried and convicted of murder, and from the judgment sentencing him to be hanged, he has appealed. There is no bill of exceptions nor assignment of errors, and from the record the proceedings appear to be regalar. The counsel suggest, however, in their brief, that the defendant was convicted on the testimony of an accomplice, unsupported by any other evidence, and that he was unworthy of belief. As to the sufficiency of the proof to sustain the charge, this court can not revise the judgment, because its appellate jurisdiction is limited to questions of law.
It is therefore ordered that the judgment herein be affirmed with costs.